                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE NORTHERN DISTRICT OF OHIO
                                      WESTERN DIVISION


Heidi L. Waters,                                             Case No. 3:18CV751

                            Plaintiff

                v.                                            ORDER

Commissioner of Social Security,

                            Defendant


        This is a Social Security case in which Magistrate Judge Thomas M. Parker has filed a

Report and Recommendation recommending that I affirm the Commissioner’s decision denying

Heidi Waters’s application for supplemental security income benefits. (Doc. 18).

        The Magistrate Judge notified the parties that objections were due within fourteen days

after the filing of his R&R, which occurred on February 26, 2019. (Id., PageID 844).

        Because Waters has not filed any objections, she has forfeited her right to de novo review

of the R&R. Smith v. Detroit Fed’n of Teachers Local 231, 829 F.2d 1370, 1373 (6th Cir. 1987).

Therefore I “need only satisfy [myself] that there is no clear error on the face of the record in

order to accept the recommendation.” Bogan v. Morgan, 2012 WL 3776514, *1 (N.D. Ohio

2012) (Gaughan, J.).

        Having reviewed the Magistrate Judge’s careful and comprehensive R&R, I am satisfied

that it properly disposes of this case.

        It is, therefore,

        ORDERED THAT:
1.     The Magistrate Judge’s Report and Recommendation (Doc. 18) be, and the same

       hereby is, adopted as the order of the court; and

2.     The Commissioner’s decision denying plaintiff’s application for benefits be, and

       the same hereby is, affirmed.

So ordered.

                                       /s/ James G. Carr
                                       Sr. U.S. District Judge
